DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on 7/26/2022 has been entered.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2015/0376851).
With regard claim 25, Yu et al. discloses a first device (Fig.1 elements 110 and 120 and para.43-44) for a docking system (Fig.1 and para.42) including a second device (Fig.1 element 130 and para.43-45 and 51, where the target body 130 is guided from a long distant to a short distance…) being moveable relative to a first device (Fig.1 element 130 and para.43-45 and 51, where the guide unit includes at least one ultrasonic beacon 114 that generates ultrasonic waves toward the target body 130 so that the target body 130 is guided from a long distant to a short distance about the agent unit.), the first device comprising: 
a docking station (Fig.1 element 110 and para.44-45, 50, where the docking station 110 includes a guide unit that transmits a guide signal to guide the target body 130 to the docking station 110 or the agent unit 120),
an optical cable storage device configured to dispense optical cable (Fig.1 elements 113 and 140 and para.45, where a winch 113 for use in winding or unwinding a cable 140 connected to the agent unit 120 is provided at a portion of the docking station 110. To conduct the operation of docking the target body 130, the winch 113 is operated to unwind the cable 140 that has been wound around a drum of the winch 113. Then, the agent unit 120 is moored under the water at a position spaced apart from the docking station 110 by a predetermined distance. ) therefrom in cooperation with the second device (para.56 and 80, where after the operation of docking the target body 130 on the agent unit 120 has been completed, the winch 113 is operated to wind the cable 140 around the drum. Consequently, the target body 130 docked on the agent unit 120 is retrieved to the docking station 110);
a first optical transceiver (Fig.3C element 128 and para.64), and
a first controller configured to operate said first optical transceiver to receive an optical beacon signal (para.51 and 53) from a second optical transceiver (Fig.3C element 134 and para.65) of the second device (Fig.3C element 130 and para.64-65), and 
generate and transmit an optical guidance data signal based on the optical beacon signal (para.51, 66 and 75, where the guide unit includes at least one ultrasonic beacon 114 that generates ultrasonic waves toward the target body 130 so that the target body 130 is guided from a long distant to a short distance about the agent unit and the communication units 128 and 134 function to transmit data and a control signal, which is transmit from the docking station 110 by the cable 140, to the target body 130 via the agent unit 120) so that the second optical transceiver (Fig.3C element 134) receives the optical guidance data signal from the first optical transceiver (para.51, 66 and 75, where the guide unit includes at least one ultrasonic beacon 114 that generates ultrasonic waves toward the target body 130 so that the target body 130 is guided from a long distant to a short distance about the agent unit and the communication units 128 and 134 function to transmit data and a control signal, which is transmit from the docking station 110 by the cable 140, to the target body 130 via the agent unit 120) and cooperates with a second controller of the second device to operate a propulsion system of the second device (Fig.3C element 130 and para.67, where the target body 130 autonomously moves under the water to collect a variety of information in response to a given assignment. The target body 130 may be an unmanned underwater vehicle or robot such as an autonomous underwater vehicle (AUV) or a remotely operated vehicle (ROV). It is inherent that the target body 130 has a propulsion system.) based upon the optical guidance data signal to dock the second device to the docking station ((Fig.3C and 3D and para.53, 67-68, where when the target body 130 is within a long distant from the agent unit 120, the ultrasonic beacon 114 generates ultrasonic waves to roughly guide the target body 130 into a short distance from the docking station 110 … and the target body 130 autonomously moves under the water to collect a variety of information in response to a given assignment (para.67).)
With regard claim 26, Yu et al. further discloses wherein the first controller is configured to determine a range of the second device (para.17 and 51, where the range would be a long distance or a short distance) and generate the optical guidance data signal based thereon (para.51, where the guide unit includes at least one ultrasonic beacon 114 that generates ultrasonic waves toward the target body 130 so that the target body 130 is guided from a long distant to a short distance about the agent unit.)
With regard claim 29, Yu et al. further discloses wherein the docking station comprises an underwater docking station (Fig.1 element 130 and para.67, where the target body 130 may be an unmanned underwater vehicle or robot such as an autonomous underwater vehicle (AUV) or a remotely operated vehicle (ROV)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 28 and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2015/0376851) in view of GILLIAND et al. (EP 2963445).
With regard claim 27, Yu et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the first optical transceiver comprises a first laser transceiver.
	However, GILLIAND et al. teaches wherein the first optical transceiver comprises a first laser transceiver (Fig.1 element 106 and col.23 lines 1-4, where the pulsed laser transmitter 106 is an array of vertical cavity surface emitting lasers (VCSELs)) in order to reduce cost, size, power consumption, and/or enhance reliability (col.23 lines 1-4). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the first optical transceiver comprises a first laser transceiver as taught by GILLIAND et al. into Yu’s first optical transceiver so as to reduce cost, size, power consumption, and/or enhance reliability.
With regard claim 28, the modified circuit of Yu et al. and GILLIAND et al. further teaches wherein the first laser transceiver comprises a first vertical cavity surface emitting laser (Fig.1 element 106 and col.23 lines 1-4, where the pulsed laser transmitter 106 is an array of vertical cavity surface emitting lasers (VCSELs)).
With regard claim 30, which is a first device for a docking system claim related to claim 28, all limitation is contained in claim 28. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 31, Yu et al. further discloses wherein the first controller is configured to determine a range of the second device (para.17 and 51, where the range would be a long distance or a short distance) and generate the optical guidance data signal based thereon (para.51, where the guide unit includes at least one ultrasonic beacon 114 that generates ultrasonic waves toward the target body 130 so that the target body 130 is guided from a long distant to a short distance about the agent unit.)
With regard claim 32, Yu et al. further discloses wherein the docking station comprises an underwater docking station (Fig.1 element 130 and para.67, where the target body 130 may be an unmanned underwater vehicle or robot such as an autonomous underwater vehicle (AUV) or a remotely operated vehicle (ROV)).
With regard claim 33, which is a method claim related to claim 26, all limitation is contained in claim 26 except for specifically teaching a long-range navigation device. The explanation of all the limitation is already addressed in the above paragraph.
	However, GILLIAND et al. teaches a long-range navigation device (col.4 lines 14-27, where FIG. 5 is a block diagram of a typical vehicle installation comprising a long range LADAR … and FIG. 6 is a block diagram shows the elements of a typical vehicle installation … provide an inertial navigation reference, provide global positioning references, …) in order to provide semi-autonomously navigated, or fully autonomously steered and controlled, and which may be manned or unmanned (col.13 lines 5-15). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the long-range navigation device as taught by GILLIAND et al. into Yu’s second deice so as to provide semi-autonomously navigated, or fully autonomously steered and controlled, and which may be manned or unmanned.
With regard claim 34, Yu et al. further discloses wherein the first controller is configured to determine a range of the second device (para.17 and 51, where the range would be a long distance or a short distance) and generate the optical guidance data signal based thereon (para.51, where the guide unit includes at least one ultrasonic beacon 114 that generates ultrasonic waves toward the target body 130 so that the target body 130 is guided from a long distant to a short distance about the agent unit.)
With regard claim 35, Yu et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the first optical transceiver comprises a first laser transceiver.
	However, GILLIAND et al. teaches wherein the first optical transceiver comprises a first laser transceiver (Fig.1 element 106 and col.23 lines 1-4, where the pulsed laser transmitter 106 is an array of vertical cavity surface emitting lasers (VCSELs)) in order to reduce cost, size, power consumption, and/or enhance reliability (col.23 lines 1-4). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the first optical transceiver comprises a first laser transceiver as taught by GILLIAND et al. into Yu’s first optical transceiver so as to reduce cost, size, power consumption, and/or enhance reliability.
With regard claim 36, the modified circuit of Yu et al. and GILLIAND et al. further teaches wherein the first laser transceiver comprises a first vertical cavity surface emitting laser (Fig.1 element 106 and col.23 lines 1-4, where the pulsed laser transmitter 106 is an array of vertical cavity surface emitting lasers (VCSELs)).
With regard claim 37, Yu et al. further discloses wherein the first and second devices each comprises an underwater device (Fig.1 elements 120 (first device) and 130 (second device) and para.7 and 67, where the target body may be an unmanned underwater vehicle or robot such as an autonomous underwater vehicle (AUV) or a remotely operated vehicle (ROV) and the unmanned underwater vehicle be docked on an underwater docking station without retrieval onto the ground, and then battery charge and data transmission and reception are conducted in real time with the vehicle remaining under the water.)
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633